Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 10-01-2021-undernew application being continuation of parent Application 16,737, 637, which have been placed of record in the file. Claims 1-15 are pending.  Further Applicant’s representative has authorized examiner to do examiner amendments during telephone interview on 06-27-2022 to amend the independent claims 1, and 12 to expedite allowability of the instant application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-01-2021, 05-02-2022 and 05-26-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Interview Summary
Examiner called on 06-23-2022 applicant's representative and discussed  support for the independent Claims 1 and 12. Applicant’s representative support for the independent claims in figure 3 and paragraphs 14 and  21. Further Applicant’s representative and Examiner discussed possible amendments to move the instant application forward.  Applicant’s representative agreed to the proposed amendments and Applicant’s representative per Applicant’s Approval, Authorized Examiner to do Examiner amendments to amend the independent claims 1 and 12 during a telephone interview on 06-27-2022. Further Examiner thanks Applicant’s representative for E-mailing the amendments to independent Claims 1 and 12 to do Examiner Amendments.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abazar Arya Mireshghi on 06-27-2022.

The application has been amended as follows: 
 
In the Claims  
1.            A display device comprising:
a first sub-pixel; [[and]]
a second sub-pixel facing the first sub-pixel and having a rectangular shape; and
a third sub-pixel facing the first sub-pixel, spaced from the second sub-pixel, and having a rectangular shape,
wherein the second sub-pixel and the third sub-pixel are located in a square area, and 
wherein the second sub-pixel and the third sub-pixel are symmetrical with each other with respect to a straight line passing through a center of the first sub-pixel along an extension direction of the second and third sub-pixels 

12.         A display device comprising:
a first intermediate layer corresponding to a first sub-pixel;
a second intermediate layer facing the first intermediate layer and having a rectangular shape, the second intermediate layer corresponding to a second sub-pixel; and
a third intermediate layer facing the first intermediate layer, spaced from the second intermediate layer, and having a rectangular shape, the third intermediate layer corresponding to a third sub-pixel,
wherein the second intermediate layer and the third intermediate layer are located in a square area, and the second intermediate layer and the third intermediate layer are symmetrical with each other with respect to a straight line passing through a center of the first sub-pixel along an extension direction of the second and third sub-pixels .

Examiner conducted  extensive search per Applicant’s arguments and newly searched prior art listed on USPTO 892’s. Examiner also has attached EIC search report. The prior art of  Tan Wenjing et al. (US 20200168674-A1); Huangfu Lujiang et al. (US-20170104040 A1); Sun Liang (UA-20160351116 A1); Credelle Thomas Lloyd et al. (US 7755652 B2) and Brown Elliott Candice  Hellen (US 6950115 B2) does disclose or suggest  having subpixels shape being rectangular as well as a subpixel being square or polygon and being arranged in different shapes of areas at different  angles; however, none of the cited or  newly searched prior arts recites or  discloses in specification as well as in drawings  “wherein the second sub-pixel and the third sub-pixel are located in a square area, and  wherein the second sub-pixel and the third sub-pixel are symmetrical with each other with respect to a straight line passing through a center of the first sub-pixel along an extension direction of the second and third sub-pixels”.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has provided support for the claims limitations in the Applicant’s disclosure; further Applicant has agreed to do Examiner amendments to expedite Allowance of the instant Application. Applicant’s representative per Applicant’s Approval, Authorized Examiner to do Examiner amendments to amend the independent claims 1 and 12 during a telephone interview on 06-27-2022.  After extensive search and consideration all the other prior art cited on EIC search report, 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
wherein the second sub-pixel and the third sub-pixel are located in a square area, and  wherein the second sub-pixel and the third sub-pixel are symmetrical with each other with respect to a straight line passing through a center of the first sub-pixel along an extension direction of the second and third sub-pixels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

07-29-2022